EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tiffany Adigwe on 1/12/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
A method for producing a a compositional formula (1) or (2) and that conducts lithium, the method comprising:
 to form a mixture;
calcining the mixture at a first temperature to form a calcined body; and
main firing the calcined body at a second temperature higher than the first temperature,
wherein
(Li7-3xGax) (La3-yNdy) Zr2O12 (1)
(Li7-3x+yGax,) (La3-yCay) Zr2O12 (2)
provided that 0.1 ≤ x ≤1.0 and 0 < y ≤ 0.2.


The method for producing a solid electrolyte according to claim 1, wherein
[[a]]the first temperature 
[[a]]the second temperature 

Claim 5 is amended to recite:
	The garnet-type solid electrolyte that is produced by the method of claim 1, 
when a diffraction angle 2θ in X-ray diffraction is 33.8°, a diffraction X-ray intensity shows a maximum peak




Claim 9 is amended to recite:
An electronic apparatus, comprising: 
the secondary battery according to claim 6; and
electronic components.

The following is an examiner’s statement of reasons for allowance: neither of the compounds (1) (Li7-3xGax) (La3-yNdy) Zr2O12 and (2) (Li7-3x+yGax,) (La3-yCay) Zr2O12 are known in the prior art of record and thus a method of producing them is novel and nonobvious. The prior art of record discloses similar such compounds within the battery art but since the claims are directed to making these particular compounds, there is no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725